DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 18 and 28 are allowable for setting forth a food cutting device comprising an inlet conveyor, an outlet conveyor, a moving mechanism for adjusting a relative position between the ends of the inlet and outlet conveyors, a cutting mechanism positioned between the between the inlet and outlet conveyors, a detection mechanism for detecting at least one characteristics related to the food object, and a control device for controlling the moving mechanism and the cutting device, wherein controlling the moving mechanism includes utilizing the at least one detected characteristics in determining a target width of an opening between the ends of the inlet and outlet conveyors, wherein controlling of the cutting device includes subsequently cutting the food object into smaller food pieces, the target width of the opening being selected such that it allows at least one of the smaller food pieces to fall through the opening, wherein the end of at least one of the inlet and outlet conveyors is arranged to dynamically move relative to one another to adjust the target width according to a size or dimension of one of the smaller food pieces, wherein the target width is a minimum width required to allow said at least one of the smaller food pieces to fall through the opening between the ends of the inlet and outlet conveyors.
For example, Mikkelsen et al. (2016/0075045), hereinafter Mikkelsen, teach a food cutting device comprising an inlet conveyor 201, an outlet conveyor 202, a moving mechanism 212 for adjusting a relative position between the ends of the inlet and outlet conveyors, a cutting device 205 positioned between the between the inlet and outlet conveyors, a detection mechanism 214 for detecting at least one characteristics related to the food object (height, width, color), and a control device 213 for controlling the moving mechanism and the cutting device, wherein controlling the moving mechanism includes utilizing the at least one detected characteristics in determining a target width of an opening between the ends of the inlet and outlet conveyors, wherein controlling of the cutting device includes subsequently cutting the food object into smaller food pieces 211, the target width of the opening being selected such that it allows at least one of the smaller food pieces 211 to fall through the opening.
 However, Mikkelsen does not teach wherein the end of at least one of the inlet and outlet conveyors is arranged to dynamically move relative to one another to adjust the target width according to a size or dimension of one of the smaller food pieces, wherein the target width is a minimum width required to allow said at least one of the smaller food pieces to fall through the opening between the ends of the inlet and outlet conveyors. The movement of the ends of the inlet conveyor and the outlet conveyor is based on the speed of the conveyors instead of detected characteristics. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724